          Case 1:20-cv-02807-DLC Document 84 Filed 01/22/21 Page 1 of 1




Via ECF                                                                        January 22, 2021

The Honorable Denise L. Cote
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re:    In re Bibox Group Holdings Limited Securities Litigation, 1:20-cv-02807-DLC

Dear Judge Cote:

       We represent Plaintiff in the above-referenced action. Pursuant to the Court’s Individual
Practice 4.F, Plaintiff respectfully requests oral argument on Defendants’ Motion to Dismiss (ECF
No. 71).

                                    Respectfully submitted,

s/ Kyle W. Roche                                           s/ Jordan A. Goldstein
Roche Cyrulnik Freedman                                    Selendy & Gay, PLLC
ROCHE CYRULNIK FREEDMAN LLP                                SELENDY & GAY, PLLC
99 Park Avenue, 19th Floor                                 1290 Avenue of the Americas
New York, NY 10016                                         New York, NY 10104
kyle@rcfllp.com                                            jgoldstein@selendygay.com
